Title: To Benjamin Franklin from Joseph-Jérôme Le Français de Lalande, 1 December 1784
From: Lalande, Joseph-Jérôme Le Français de Lalande
To: Franklin, Benjamin


				
					au college royal le 1er Decembre 1784
					Monsieur et illustre confrere
				
				Je suis bien reconnoissant de la peine que votre excellence a bien voulu prendre de m’envoyer la Brochure de m. Torcia avec les reflections instructives que vous y avez jointes je le feliciterai d’avoir pû mettre sous vos yeux un fait de Physique qui meritat un instant votre attention et je me felicite moi meme d’avoir cette occasion de me rappeller a votre souvenir et de vous assurer du

respect avec le quel je suis illustre legislateur Votre tres humble et tres obeissant serviteur
				
					
						De la Lande
					
				
			 
				Notation: de la Lande ier decr 84
			